Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Huang on 12/30/2021.
Claims 1, 4-20 are allowed. Out of these claims, 1, 16 and 19-20 are emended as follows.
The application has been amended as follows: 

1. (Currently Amended) A lane line-based intelligent driving control method, comprising:
obtaining a lane line detection result of a vehicle traveling environment by detecting the lane line in the vehicle traveling environment based on a neural network;
determining, according to a traveling state of the vehicle and the lane line detection result, an estimated distance by which the vehicle travels out of a lane line and/or estimated time during which the vehicle travels out of the lane line; and
performing intelligent driving control on the vehicle according to the estimated distance and/or the estimated time, 
wherein the obtaining a lane line detection result of a vehicle traveling environment by detecting the lane line in the vehicle traveling environment based on a neural network comprises:
performing semantic segmentation on an image comprising the vehicle traveling environment through the neural network to output a lane line probability map, the lane line probability map being used for representing a probability value that each of one or more pixel points in the image belongs to the lane line; and
determining a region where the lane line is located according to the lane line probability map, the region being included in the lane line detection result, [[and]]
wherein the performing semantic segmentation on an image comprising the vehicle traveling environment through the neural network to output a lane line probability map comprises:
performing feature extraction on the image through the neural network to obtain a feature map; and
performing the semantic segmentation on the feature map through the neural network to obtain lane line probability maps of N lane lines, a pixel value of each pixel point in the lane line probability map of each lane line representing the probability value that the corresponding pixel point in the image belongs to the lane line, and a value of N being an integer greater than zero, and
wherein the performing intelligent driving control on the vehicle according to the estimated distance and/or the estimated time comprises:
performing lane line departure prompt on the vehicle when the estimated distance is less than or equal to a fourth preset threshold and is greater than a fifth preset threshold.

16. (Currently Amended) The method according to claim 15, wherein the performing, when a result of the comparison satisfies one or more preset conditions, intelligent driving control corresponding to the satisfied one or more preset conditions comprises:

performing lane line departure prompt on the vehicle when the estimated time is less than or equal to a sixth preset threshold and is greater than a seventh preset threshold; [[or]]

wherein the lane line departure warning comprises the lane line departure prompt; the fifth preset threshold is less than the fourth preset threshold, and the seventh preset threshold is less than the sixth preset threshold.


19. (Currently Amended) An electronic device, comprising:
a memory, configured to store a computer program; and
a processor, wherein, when the processor executes the computer program stored in the memory, the processor is caused to:
obtain a lane line detection result of a vehicle traveling environment by detecting the lane line in the vehicle traveling environment based on a neural network;
determine, according to a traveling state of the vehicle and the lane line detection result, an estimated distance by which the vehicle travels out of a lane line and/or estimated time during which the vehicle travels out of the lane line; and
perform intelligent driving control on the vehicle according to the estimated distance and/or the estimated time, 
wherein when obtaining the lane line detection result by detecting the lane line in the vehicle traveling environment based on a neural network, the processor is further caused to:
perform semantic segmentation on an image comprising the vehicle traveling environment through the neural network to output a lane line probability map, the lane line probability map being used for representing a probability value that each of one or more pixel points in the image belongs to the lane line; and
determine a region where the lane line is located according to the lane line probability map, the region being included in the lane line detection result, [[and]]
wherein when performing semantic segmentation on an image comprising the vehicle traveling environment through the neural network to output a lane line probability map, the processor is further caused to:
perform feature extraction on the image through the neural network to obtain a feature map; and
perform semantic segmentation on the feature map through the neural network to obtain lane line probability maps of N lane lines, a pixel value of each pixel point in the lane line probability map of each lane line representing the probability value that the corresponding pixel point in the image belongs to the lane line, and the value of N being an integer greater than zero, and
wherein when performing intelligent driving control on the vehicle according to the estimated distance and/or the estimated time, the processor is further caused to:
perform lane line departure prompt on the vehicle when the estimated distance is less than or equal to a fourth preset threshold and is greater than a fifth preset threshold.
20. (Currently Amended) A non-transitory computer-readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, the computer program causes the processor to:
obtain a lane line detection result of a vehicle traveling environment by detecting the lane line in the vehicle traveling environment based on a neural network;
determine, according to a traveling state of the vehicle and the lane line detection result, an estimated distance by which the vehicle travels out of a lane line and/or estimated time during which the vehicle travels out of the lane line; and
perform intelligent driving control on the vehicle according to the estimated distance and/or the estimated time, 
wherein when obtaining the lane line detection result by detecting the lane line in the vehicle traveling environment based on a neural network, the computer program further causes the processor to:
perform semantic segmentation on an image comprising the vehicle traveling environment through the neural network to output a lane line probability map, the lane line probability map being used for representing a probability value that each of one or more pixel points in the image belongs to the lane line; and
determine a region where the lane line is located according to the lane line probability map, the region being included in the lane line detection result, [[and]]
wherein when performing semantic segmentation on an image comprising the vehicle traveling environment through the neural network to output a lane line probability map, the computer program further causes the processor to:
perform feature extraction on the image through the neural network to obtain a feature map; and
perform semantic segmentation on the feature map through the neural network to obtain lane line probability maps of N lane lines, a pixel value of each pixel point in the lane line probability map of each lane line representing the probability value that the corresponding pixel point in the image belongs to the lane line, and the value of N being an integer greater than zero, and
wherein when performing intelligent driving control on the vehicle according to the estimated distance and/or the estimated time, the processor is further caused to:
perform lane line departure prompt on the vehicle when the estimated distance is less than or equal to a fourth preset threshold and is greater than a fifth preset threshold.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to place them in condition of allowance. Having multiple threshold conditions such as “performing lane line departure prompt on the vehicle when the estimated distance is less than or equal to a fourth preset threshold and is greater than a fifth preset threshold” was not found in the prior art.  An updated search was conducted and Yang (US 2018/0189578) is the closest prior art in ¶[0164] “ The HD map system uses deep learning techniques to determine a probability map that maps each pixel to the probability that the pixel lies on a lane line. The HD map system uses the probability map to determine the lane line probability for the 3D point corresponding to the pixel.” In which a main concept of the invention is disclosed to be able to distinguish a pixel value of each pixel point in the lane line probability map of each lane line representing the probability value that the corresponding pixel point in the image belongs to the lane line. The further amendment overcomes the references in that then there are several thresholds to combat false alarms and have different levels of learning and warnings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/